Citation Nr: 0704677	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  04-40 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for spondylolisthesis to 
include the question of whether new and material evidence has 
been received to reopen a claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
November 1966 until April 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Baltimore, 
Maryland.

The appellant initially raised a claim of entitlement to 
service connection for a back disability in December 1974.  
Such claim was denied by the RO in an April 1975 rating 
decision.  The appellant did not appeal that determination 
and it became final.  See 38 U.S.C.A. § 7105.  In October 
1986, the appellant again requested service connection for a 
back injury.  He was notified of the need to submit 
additional evidence.  When he failed to do so, a letter 
determination denying the claim was issued in July 1987.  In 
November 1988 and again in July 1990, the appellant continued 
to request service connection for a back disability.  Such 
requests were denied in a September 1990 confirmed rating 
decision.  That determination was not appealed and became 
final.  38 U.S.C.A. § 7105.

Most recently, the appellant requested that his claim be 
reopened in correspondence received by the RO in September 
2003.  The request was denied by the RO in a March 2004 
rating decision.  The appellant disagreed with that decision 
and initiated an appeal.  A statement of the case was issued 
in October 2004 and the appeal was perfected with the 
submission of a VA Form 9 in November 2004.  

Based on the procedural history outlined above, the issue for 
consideration is as indicated on the title page of this 
decision.  In so finding, the Board acknowledges that the RO 
reopened the claim in the October 2004 statement of the case.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  


FINDINGS OF FACT

1.  In an unappealed September 1990 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a back condition.

2.  The evidence added to the record since September 1990, 
when viewed by itself or in the context of the entire record, 
is neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The competent evidence demonstrates that the appellant's 
currently diagnosed spondylolisthesis is causally related to 
active service.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision which denied the 
appellant's request to reopen a claim of entitlement to 
service connection for a back condition is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the September 1990 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
spondylolisthesis have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2006).

3.  Spondylolisthesis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.6, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In view of 
the Board's disposition in this matter, the application of 
the VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Discussion

The Board has reviewed all of the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Again, the immediate issue for consideration is whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a back disability.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the appellant filed his claim in September 2003, after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The medical evidence of record at the time of the last final 
September 1990 rating action denying the appellant's request 
to reopen his back claim included service medical records and 
VA and private post-service treatment reports.  

The service medical records revealed a normal entrance 
examination in August 1966.  While in service, the appellant 
complained of low back pain, which he stated began in January 
1967.  A September 1967 in-service treatment report indicated 
a diagnosis of spondylolithesis, Grade I, at L5-S1.  It was 
noted that the appellant was not qualified for retention in 
the reserves for the condition, noted as EPTS (existed prior 
to service).  

The post-service medical records reveal complaints and 
treatment for back pain, thus demonstrating current 
disability.  Such evidence did not address the etiology of 
the appellant's back problems.

Also of record at the time of the last final denial in 
September 1990 are lay statements submitted by those familiar 
with the appellant.  In such statements, it was noted that 
the appellant was physically active prior to service, but 
that once he returned from service he had back trouble.  Some 
statements also noted that the appellant walked with a limp 
following his discharge from active service.  

The RO in September 1990 essentially found that the evidence 
then of record merely reflected current disability.  Such 
evidence did not address the basis of the original denial in 
1975, which was that the condition existed prior to service.  
Therefore, it was determined that new and material evidence 
sufficient to reopen the claim had not been received.  

Evidence added to the record since the time of the last final 
denial in September 1990 includes a September 2004 VA 
examination.  At that time, the examiner discussed the 
question of whether the appellant's back disability 
preexisted service and offered an opinion as to aggravation.  
As such an opinion was not previously before agency 
decisionmakers and is not cumulative or redundant of any 
evidence in the claims file at the time of the last final 
decision in September 1990.  Furthermore, because this 
evidence addresses the questions of aggravation, it relates 
to an unestablished fact necessary to substantiate the claim.  
For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the appellant's 
claim of entitlement to service connection for 
spondylolisthesis
is reopened.  Moreover, because the RO considered the merits 
of the underlying service connection claim in the October 
2004 statement of the case, the Board may proceed with 
appellate review at this time without prejudicing the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The Board will now consider whether the appellant is entitled 
to service connection for spondylolisthesis.  

According to the law, service connection is warranted if it 
is shown that a appellant has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002).  ACDUTRA includes full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2006).  
INACDUTRA includes duty other than full-time duty prescribed 
for Reserves by the Secretary concerned and special 
additional duties authorized for Reserves by an authority 
designated by the Secretary concerned and performed by the 
Reserves on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2006).  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006).  Active military, naval, or 
air service also includes any period of INACDUTRA during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, the presumptions of in-service incurrence (38 
C.F.R. §§ 3.307, 3.309), and the presumption of soundness (38 
U.S.C.A. §§ 1111) is not for application here, since the 
entirety of the appellant's service consisted of ACDUTRA.

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, VA examination in September 2004 revealed bilateral 
spondylolysis L5 and Grade I spondylolithesis L5-S1, as well 
as degenerative arthritis.  Moreover, VA and private clinical 
records also support the finding of current disability.  
Therefore, the first element of a service connection claim is 
deemed satisfied here.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a back disability existed prior to the 
appellant's service.  In assessing whether the appellant had 
a preexisting back condition, the appellant's service medical 
records have been reviewed.  The appellant's enlistment 
examination in August 1966 revealed normal orthopedic 
findings.  The service medical records reflect that the 
appellant's low back complaints originated in January 1967, 
which was during, not prior to, the appellant's active 
service.  No evidence of record indicates back complaints or 
treatment prior to service.

The Board acknowledges a September 1967 in-service 
consultation sheet, in which it was noted that the 
appellant's back condition existed prior to active service.  
This was also noted by the VA examiner in September 2004.  
However, the actual service medical records, as detailed 
above, indicate no history of back problems prior to service.  
Moreover, when the appellant testified at a September 2005 
hearing before the undersigned, he stated that his back was 
fine prior to his entry into service.  In fact, there is no 
contemporaneous evidence of back disability prior to service 
and while a service physician and a VA physician both 
suggested the condition existed prior to service, neither of 
the physicians referred to any medical evidence to support 
such a conclusion.  In fact the first evidence of back 
problems does not arise until about two months after entry 
into service.

Based on the foregoing, the Board finds that the evidence is 
at least in equipoise as to the question of whether the 
appellant's spondylolisthesis treated during the appellant's 
ACDUTRA had its onset during such service.  Therefore, all 
reasonable doubt is resolved in the appellant's favor.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the overall evidence of record indicates a 
continuity of symptomatology to enable the conclusion that 
such in-service disability was chronic in nature.  In this 
regard, a post-service letter written by L. R. McKenzie, 
D.C., in November 1974 indicated that he first treated the 
appellant for lumbar pain in May 1967, only one month 
following the appellant's separation from ACDUTRA.  
Additionally, the record contains numerous lay statements 
from those familiar with the appellant.  Such communications 
report that the appellant was physically active prior to 
service and that after service he was unable to engage in 
recreational activities.  Moreover, the post-service 
treatment records indicate treatment for a back disability 
from 1985 to the present, and recent VA examination in 
September 2004 again noted spondylolisthesis, the same 
diagnosis first indicated in service.  

It is acknowledged that the appellant sustained a post-
service occupational injury to his back in December 1985.  
Indeed, private treatment reports written by Richard A. 
Johnson, M.D., indicate that the appellant injured his back 
falling on an icy street while performing his civilian job as 
a police officer.  Nevertheless, the currently diagnosed 
spondylolisthesis was initially noted in service, and the 
record indicates treatment for such condition prior to the 
appellant's post-service accident and proximate to his 
discharge from ACDUTRA in 1967.  Overall, then, the objective 
evidence of record supports the finding that the currently 
diagnosed spondylolisthesis was incurred in active service.  
No competent evidence of record refutes the conclusion that 
the appellant had a chronic back disability at the time he 
was discharged from active service.  

In conclusion, the evidence of record indicates that the 
appellant's currently diagnosed spondylolisthesis was 
incurred during the appellant's ACDUTRA.  The Board notes 
that in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for spondylolisthesis is 
reopened.

Service connection for spondylolisthesis is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


